450 So. 2d 830 (1984)
Barbara BARBER, Petitioner,
v.
Kurt JENSEN, et al., Respondents.
No. 63598.
Supreme Court of Florida.
March 8, 1984.
Rehearing Denied June 28, 1984.
Richard V. Neill of Neill, Griffin, Jeffries & Lloyd, Fort Pierce, for petitioner.
Robert M. Klein of Stephens, Lynn, Chernay & Klein, Miami, for Cumberland Farms Food Stores, Inc., respondents.
Larry Klein, West Palm Beach, for The Academy of Florida Trial Lawyers, amicus curiae.
ALDERMAN, Chief Justice.
We review the decision of the District Court of Appeal, Fourth District, in Barber v. Jensen, 428 So. 2d 770 (Fla. 4th DCA 1983), wherein the district court certified the following question to be of great public importance:[*]
Prior to May 24, 1980, the effective date of section 768.125, Florida Statutes *831 (1981), did a third party who could establish proximate causation for his injuries, have a cause of action against a person who furnished alcoholic beverages to a minor in violation of section 562.11, Florida Statutes (1981)?
The district court answered this question in the negative and affirmed the trial court's dismissal of plaintiff's complaint, reciting its recent decision in Migliore v. Crown Liquors of Broward, Inc., 425 So. 2d 20 (Fla. 4th DCA 1982).
We today have quashed the Fourth District's holding in Migliore. Migliore v. Crown Liquors of Broward, Inc., 448 So. 2d 978 (Fla. 1984). We likewise quash the present decision of the Fourth District on the authority of our decision in Migliore and hold that prior to the effective date of section 768.125, Florida Statutes (1981), a third party who could establish proximate causation for his injuries did have a cause of action against the person who furnished alcoholic beverages to a minor in violation of section 562.11.
It is so ordered.
BOYD, OVERTON, McDONALD, EHRLICH and SHAW, JJ., concur.
NOTES
[*]  The Fourth District also certified that its decision conflicts directly with Burson v. Gate Petroleum Co., 401 So. 2d 922 (Fla. 5th DCA 1981); and Prevatt v. McClennan, 201 So. 2d 780 (Fla. 2d DCA 1967).